Citation Nr: 1520511	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased evaluation for closed head injury with post-concussive headaches, evaluated as 10 percent disabling, with a 50 percent evaluation for post-concussive headaches assigned January 25, 2014.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Independently Accredited Agent


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to November 1989, from January 1991 to June 1991 and from July 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued the 10 percent evaluation of closed head injury with post concussive headaches.  By way of a February 2014 rating decision, the RO assigned a 50 percent separate evaluation for the post-concussive headaches under Diagnostic Code 8100 (the 10 percent evaluation was for memory, judgment, orientation, and neurobehavioral disturbances, rated under Diagnostic Code 8045).  It appears that the Veteran desires a higher rating under both Diagnostic Codes 8100 and 8045.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue.  Accordingly, as will be discussed below, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issues of entitlement to an earlier effective date for the grant of 50 percent evaluation for post-concussive headaches and entitlement to residuals of stroke, secondary to service-connected head injury have been raised by the record in a statement received in February 2015 (earlier effective date claim) and a statement received in January 2013 (residuals of stroke), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that a remand is necessary in light of the fact that the January 2014 VA examination to evaluate residuals of traumatic brain injury (TBI) is inadequate for rating purposes.  In this regard, neuropsychological testing had not been performed and this is a critical component in rating the Veteran's TBI, particularly because the Veteran has been shown, on this record, to have a psychiatric disability.  See September 2011 Psychiatric Note (indicating a diagnosis of depression and adjustment disorder with depressed mood along with substance abuse in remission).  Additionally, the Veteran's representative has intimated that the Veteran's mental disorder is a manifestation of his head injury.  As such, an adequate TBI examination testing all necessary components for rating purposes is ordered.

Lastly, the Board notes that the record raises a TDIU issue.  Specifically, the evidence of record documents that the Veteran is currently unemployed, and VA examiners have indicated that his current unemployment is due to his service- connected headaches.  See December 2010 and January 2014 VA Examination Reports.  The Veteran is currently service- connected for the residuals of closed head injury (10 percent) and associated headaches (50 percent); thus, he has a 60 percent combined disability evaluation arising from the same etiology or accident.  See 38 C.F.R. § 4.16.  He also has a noncompensable rating for a right fourth finger disability.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the total effect of his service-connected disabilities on his 
employability has not yet been obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify 
any outstanding, relevant records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

2. Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  

3. Then, afford the Veteran an examination to address the current manifestations and severity of the service-connected TBI.  All indicated tests and studies should be accomplished, to include a current neuropsychological evaluation, and the findings then reported in detail.  If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis, to include depressive disorder.  The examiner should address whether any such psychiatric disorders are a behavioral/emotional manifestation of the Veteran's TBI.

Additionally, an examination to address the current manifestations and severity of the service-connected headaches should be ordered as this is relevant to the TBI rating.  A thorough history and complaints from the Veteran should be obtained that includes the frequency of headaches; whether headaches result in completely prostrating and prolonged attacks; if so, note the frequency of the attacks, and how the attacks affect the Veteran's work, including the amount of time and income lost from work due to headaches.  All indicated tests and studies should be accomplished and the findings then reported in detail.



4. The AOJ should undertake any other development it 
determines to be warranted, to include obtaining a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected disabilities.  The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

5.  The AOJ made a determination that the 2014 examination disclosed worsening.  However, the rating decision was remarkably lacking in detail to justify that position.  The AOJ shall prepare a document that fully justifies the effective date of the changed evaluation(s).

6.  Thereafter, adjudicate the issues of entitlement to an increased evaluation for closed head injury with post-concussive headaches, currently evaluated as 10 percent disabling, with a 50 percent separate evaluation for post-concussive headaches, and entitlement to a TDIU.  If either of the issues are denied, a supplemental statement of the case should be provided to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







